COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Virginia Chizer v. Leonard R. Smith and the Office of the
                            Attorney General of Texas

Appellate case number:      01-12-01031-CV

Trial court case number:    44555

Trial court:                300th District Court of Brazoria County

     Appellant, Virginia Chizer, has filed a “Second Motion to Court Filed Before the
Due Date for the Appellant’s Brief.” We deny the motion.
        In her motion, Chizer “ask[s] for the Court to give me some understanding about
the overpayment letter that was filed in the trial court.” Chizer states that she was
informed, in the trial court, that there was an overpayment placed on her “Visa Child
Support Texas Debit Card,” that she was not entitled to the money on the debit card, that
she was asked to return the overpayment to the non-custodial father, that she was
unaware that the money had been placed on her debit card, that she does not know if she
is entitled to any of the money “that remains on [her] cancelled Visa Child Support Texas
Debit Card as back pay money for child support,” and that she does not know if she is
“entitled to any of the money that was placed on [her] cancelled” debit card. Chizer
requests “that only the Court of Appeals make a ruling on the issues mentioned in this
motion and give further instructions as to what needs to be done in [her] case.”
       Chizer fails to allege either that the trial court committed error or that some action
needs to be taken by this Court or by any party prior to the filing of Chizer’s brief.
Instead, Chizer requests that we either provide her with legal advice regarding the
proceedings in the trial court or how to proceed on appeal or that we render an advisory
opinion in this case. This Court, however, must remain a neutral arbiter over these
proceedings and may not render advisory opinions. See Valley Baptist Med. Ctr. v.
Gonzalez, 33 S.W.3d 821, 822 (Tex. 2000); Speer v. Presbyterian Children’s Home &
Serv. Agency, 847 S.W.2d 227, 229 (Tex. 1993); Rodriguez v. Tex. Dep’t of Family &
Prot. Servs., No. 03-07-00467-CV, 2008 WL 1990006, at *1 (Tex. App.—Austin May 8,
2008, no pet.) (mem. op.). Accordingly, Chizer’s motion is DENIED.
        Further, the complete record in this case was filed on October 15, 2013. Chizer’s
brief was therefore due on November 14, 2013. See TEX. R. APP. P. 38.6(a). Chizer has
failed to timely file a brief. See id. Accordingly, we notify Chizer that the Court may
dismiss this appeal for want of jurisdiction unless, within 10 days of the date of this
order, she files her brief, presenting arguments contending that the trial court committed
reversible error below or otherwise demonstrating that an actual case or controversy
exists in these proceedings, and a motion for extension of time explaining her failure to
timely file her brief. See TEX. R. APP. P. 10.5(b)(1), 38.6(d), 38.8(a), 42.3(a), (b).
Appellees may file a response to this notice to address any significant injury incurred by
Chizer’s failure to timely file a brief. See TEX. R. APP. P. 38.8(a). Appellees’ response,
if any, must be filed by the deadline given above.
      It is so ORDERED.


Judge’s signature: /s/ Sherry Radack
                     Acting individually    Acting for the Court


Date: November 26, 2013